Title: To George Washington from James Maury, 30 July 1787
From: Maury, James
To: Washington, George



Sir,
Liverpool [England] 30th July 1787

I am much obliged & highly honored by your kind Letter of the 25th February—& beg Leave to repeat my wishes to be useful to you.
For the News of the day I inclose your Excellency some News papers, observing to you that altho’ this Country, France & prussia are hovering over the United provinces with large Fleets & Armies, yet we hope, from the generally prevailing disposition of Europe for peace, that all Matters will be adjusted without Violence.
I am happy to add that Mr Jefferson’s Amendment to Mr Morris’s Contract with France for Tobaccoe has not only had a favor[a]ble Effect on the price both here & in America, but has also—in many Instances, of which this present Conveyance is one, obtained from British Merchants a preference to the American Flag. I have the Honor to be with the highest Respect your excellency’s most obt & most hble St

James Maury

